NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
____________________________________
                                     :
JENNIFER POHL,                       :
                                     :
            Plaintiff,               :
                                     :
      v.                             :       Case No. 3:18-cv-11675-BRM
                                     :
NANCY BERRYHILL,                     :
ACTING COMMISSIONER OF               :
SOCIAL SECURITY,                     :
                                     :               OPINION
                                     :
            Defendant.               :
____________________________________:

MARTINOTTI, DISTRICT JUDGE

       Before this Court is Jennifer Pohl’s (“Pohl”) appeal from the final decision of Nancy

Berryhill, the Acting Commissioner of Social Security (“Commissioner”),1 denying her

application for Social Security Disability Benefits. Having reviewed the administrative record and

the submissions filed in connection with the appeal pursuant to Local Civil Rule 9.1, and having

declined to hold oral argument pursuant to Federal Rule of Civil Procedure 78(b), for the reasons

set forth below and for good cause shown, the Commissioner’s decision is AFFIRMED.

I.     BACKGROUND

       A. Procedural History

       On November 25, 2013, Pohl protectively filed for disability insurance benefits alleging




1
  Upon the Appeals Council’s Order denying Pohl’s request for a review of the Administrative
Law Judge’s (“ALJ”) decision, the ALJ’s decision became the final decision of the Commissioner.
(Tr. 1.)
disability since May 1, 2011 (the “Onset Date”). (Tr. 206-07.) On December 19, 2013, Pohl also

protectively filed a Title XVI Application for Social Security Disability Insurance (“SSDI”)

benefits with the same Onset Date. (Tr. 208-13.) On August 4, 2014, the Commissioner denied

Pohl’s claims for benefits. (Tr. 137-42.) On October 6, 2014, Pohl filed for a Request for

Reconsideration of the Commissioner’s decision (Tr. 143), and on August 4, 2015, Pohl’s Request

for Reconsideration was denied (Tr. 147-49).

       On September 14, 2015, Pohl timely filed a Request for Hearing before an ALJ. (Tr. 153.)

On August 7, 2017, a hearing was held before the Hon. Kenneth Ayers, ALJ. (Tr. 26.) On October

27, 2017, ALJ Ayers issued a decision concluding that Pohl is not disabled pursuant to Section

216(i), 223(d), or 1614(a)(3)(A) of the Social Security Act, and that as such, she is not entitled to

disability insurance or SSDI benefits. (Tr. 25-45.)

       On November 16, 2017, Pohl timely filed a Request for Review of the ALJ’s decision to

the Appeals Council. (Tr. 203-05.) On May 17, 2018, the Appeals Council denied Pohl’s Request

for Review, thereby becoming the final agency decision. (Tr. 1-5.) Therefore, having exhausted

her administrative remedies, Pohl appealed to this Court on July 16, 2018. (ECF No. 1.)

       B. Factual Background

       Pohl was 31 years old on the Onset Date, qualifying her as a “younger individual” pursuant

to the Commissioner’s regulations. (Tr. 84); 20 C.F.R. §§ 404.1563(c), 416.963(c). Pohl graduated

from college and has past relevant work experience as a case worker, which is classified as a

sedentary, skilled position. (Tr. 76; 234.) Following the Onset Date, Pohl lived alone in a house,

cared for an adopted dog, and cared for her own personal needs independently, such as cooking,

cleaning, and laundry. (Tr. 249-51; 266-68.) Additionally, during this period, Pohl drove, exercised

daily, went out with friends and family, engaged in physical activities such as hiking and archery,




                                                 2
and visited a gym. (Tr. 252-53; 268-70; 349-52; 426; 467; 626; 643.)

        The record demonstrates that Pohl worked full-time following the Onset Date. (Tr. 342-

54.) For instance, in August 2013, Pohl indicated that she was “employed as a social worker” and

wished to return to “yoga, Pilates and the gym setting.” (Tr. 346.) Furthermore, in July 2014, Pohl

reported that she planned to start a new job in January 2015. (Tr. 455.) Thereafter, Pohl

discontinued her physical therapy because she was “unable to maintain scheduled appointments

due to returning to employment.” (Tr. 457.)

        During the hearing, an impartial vocational expert (“VE”) testified absent objection from

either party. (Tr. 75.) The VE testified, in pertinent part:

                Q: Have you reviewed the file and listened to the claimant’s
                testimony regarding work history?

                A: I have, your Honor.

                Q: Can you classify the past work?

                A: The class - - Yes, I can, Your Honor. I’m sorry.

                ...

                A: Okay. The claimant’s past relevant work would be as a case
                worker. The DOT code is 195.107-030. It’s an SVP of 7. It’s a
                sedentary occupation. Although I couldn’t figure out from the
                claimant’s testimony whether or not it rose to light or not.

                Q: Okay. So let’s turn to the hypotheticals. So I’d like to assume a
                hypothetical claimant of the same age, education, and work
                experience at the nonexertional level only. The hypothetical
                claimant can work in humidity and wetness occasionally. Can have
                occasional exposure to dust, odors, fumes and pulmonary irritants,
                and can work occasionally in extreme cold and occasionally in
                extreme heat.

                In addition, the hypothetical claimant is limited to performing
                simple routine tasks. As to the use of judgment and dealing with
                changes in the work setting is limited to simple work-related
                decisions and can interact with supervisors frequently, coworkers



                                                   3
               occasionally and the general public occasionally. Given these
               limitations, would the hypothetical claimant be able to do the past
               work?

               A: The hypothetical claimant would not be able to perform the past
               relevant work, Your Honor.

               Q: Would there be any other work?

               A: There would. Such individual could perform the work of a
               cleaner. The DOT code is 323.687-014. It’s an SVP of 2. It’s a light
               physical demand level. There are 926,240 jobs in the national
               economy. Such individual could be a packer inspector. DOT code is
               784.687-042. It’s an SVP of 2. It’s a light physical demand level.
               There are 713,130 jobs in the national economy. Such an individual
               could perform the work of a hand packager. The DOT code is
               920.587-018. It’s an SVP of 2. It’s a medium physical demand.
               There are 693,170 jobs in the national economy.

               Q: Okay. Now, if I was to drop the exertional level to light and in
               addition I was to add postural limitations . . . would there be a third
               job at light with those limitations?

               A: Yes, Your Honor, there would. Such individual could perform
               the job of sorter. The DOT code is 529.687-186. It’s an SVP of 2.
               It’s a light physical demand level. There are 35,290 jobs in the
               national economy.

               Q: Now if I took the same light hypothetical that we just discussed
               and I dropped that to sedentary, would there be any other work?

               A: There would. Such individual could perform the work of a
               document preparer. The DOT code is 249.587-018. It’s an SVP of
               2. It’s a sedentary occupation. There are 2,944,420 jobs in the
               national economy.

(Tr. 76-78.)

       The ALJ relied on the conclusions reached by the VE, and ultimately determined, among

other things: Pohl has not engaged in substantial gainful activity since the Onset Date; Pohl has

the severe impairments of degenerative disc disease, lumbar spine disc herniation, cervical spine

disc herniation, asthma, depressive disorder, anxiety disorder, and personality disorder; Pohl does




                                                 4
not have an impairment or combination of impairments that meets or medically equals the severity

of one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1; Pohl has the residual

functional capacity (“RFC”) to perform light work as defined in 20 C.F.R. ¶¶ 404.1567(b) and

416.967(b); Pohl is unable to perform any past relevant work; Pohl was a “younger individual” as

of the Onset Date; there are jobs that exist in significant numbers in the national economy that the

Pohl can perform; and Pohl has not suffered a disability as of the Onset Date, pursuant to the Social

Security Act, 20 C.F.R. ¶¶ 404.1520(g) and 416.920(g). (Tr. 28-37.)

II.    STANDARD OF REVIEW

       On a review of a final decision of the Commissioner of the Social Security Administration,

a district court “shall have power to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the Commissioner of Social Security,

with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g); see Matthews v. Apfel,

239 F.3d 589, 592 (3d Cir. 2001). The Commissioner’s decisions regarding questions of fact are

deemed conclusive by a reviewing court if supported by “substantial evidence in the record.” 42

U.S.C. § 405(g); see Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000). This Court must affirm an

ALJ’s decision if it is supported by substantial evidence. See 42 U.S.C. §§ 405(g), 1383(c)(3).

Substantial evidence is “more than a mere scintilla. It means such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). To determine whether

an ALJ’s decision is supported by substantial evidence, this Court must review the evidence in its

totality. Daring v. Heckler, 727 F.2d 64, 70 (3d Cir. 1984). However, this Court may not “weigh

the evidence or substitute its conclusions for those of the fact-finder.” Williams v. Sullivan, 970

F.2d 1178, 1182 (3d Cir. 1992) (citation omitted). Accordingly, this Court may not set an ALJ’s




                                                 5
decision aside, “even if [it] would have decided the factual inquiry differently.” Hartranft v. Apfel,

181 F.3d 358, 360 (3d Cir. 1999) (citations omitted).

III.   THE FIVE-STEP SEQUENTIAL EVALUATION PROCESS

       Under the Social Security Act, the Social Security Administration is authorized to pay

Social Security Insurance to “disabled” persons. 42 U.S.C. §§ 423(d)(1)(A), 1382(a). A person

is “disabled” if “he is unable to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than twelve months.”

42 U.S.C. § 1382c(a)(3)(A). A person is unable to engage in substantial gainful activity when his

physical or mental impairments are “of such severity that he is not only unable to do his previous

work but cannot, considering his age, education, and work experience, engage in any other kind

of substantial gainful work which exists in the national economy.” 42 U.S.C. § 1382c(a)(3)(B).

       Regulations promulgated under the Social Security Act establish a five-step process for

determining whether a claimant is disabled. 20 C.F.R. § 404.1520(a); 20 C.F.R. § 416.920(a)(1).

First, the ALJ determines whether the claimant has shown that he or she is not currently engaged

in “substantial gainful activity.” Id. §§ 404.1520(b), 416.920(b); see Bowen v. Yuckert, 482 U.S.

137, 146-47 n.5 (1987). If a claimant is presently engaged in any form of substantial gainful

activity, he or she is automatically denied disability benefits. See 20 C.F.R. § 404.1520(b); see

also Bowen, 482 U.S. at 140. Second, the ALJ determines whether the claimant has demonstrated

a “severe impairment” or “combination of impairments” that significantly limits his physical or

mental ability to do basic work activities. 20 C.F.R. §§ 404.1520(c), 416.920(c); see Bowen, 482

U.S. at 146-47 n.5. Basic work activities are defined as “the abilities and aptitudes necessary to do

most jobs.” 20 C.F.R. § 404.1521(b). These activities include physical functions such as “walking,




                                                  6
standing, sitting, lifting, pushing, pulling, reaching, carrying or handling.” Id. A claimant who does

not have a severe impairment is not considered disabled. Id. at § 404.1520(c); see Plummer v.

Apfel, 186 F.3d 422, 428 (3d Cir. 1999).

       Third, if the impairment is found to be severe, the ALJ then determines whether the

impairment meets or is equal to the impairments listed in 20 C.F.R. Pt. 404, Subpt. P., App. 1 (the

“Impairment List”). 20 C.F.R. § 404.1520(a)(4)(iii). If the claimant demonstrates that his or her

impairments are equal in severity to, or meet those on the Impairment List, the claimant has

satisfied his or her burden of proof and is automatically entitled to benefits. See id. at §§

404.1520(d), 416.920(d); see also Bowen, 482 U.S. at 146-47 n.5. If the specific impairment is not

listed, the ALJ will consider in his or her decision the impairment that most closely satisfies those

listed for purposes of deciding whether the impairment is medically equivalent. See 20 C.F.R. §

404.1526(a). If there is more than one impairment, the ALJ then must consider whether the

combination of impairments is equal to any listed impairment. Id. An impairment or combination

of impairments is basically equivalent to a listed impairment if there are medical findings equal in

severity to all the criteria for the one most similar. Williams, 970 F.2d at 1186.

       If the claimant is not conclusively disabled under the criteria set forth in the Impairment

List, step three is not satisfied, and the claimant must prove at step four whether he or she retains

the “residual functional capacity” (“RFC”) to perform his or her past relevant work. 20 C.F.R. §§

404.1520(e)-(f), 416.920(e)-(f); Bowen, 482 U.S. at 141. Step four involves three sub-steps:

               (1) the ALJ must make specific findings of fact as to the claimant’s
               [RFC]; (2) the ALJ must make findings of the physical and mental
               demands of the claimant’s past relevant work; and (3) the ALJ must
               compare the [RFC] to the past relevant work to determine whether
               claimant has the level of capability needed to perform the past
               relevant work.




                                                  7
Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 120 (3d Cir. 2000) (citations omitted). When

determining RFC, “[a]n ALJ may reject a treating physician’s opinion outright only on the basis

of contradictory medical evidence, but may afford a treating physician’s opinion more or less

weight depending upon the extent to which supporting explanations are provided.” Hoyman v.

Colvin, 606 F. App’x 678, 679-80 (3d Cir. 2015) (quoting Plummer, 186 F.3d at 429).

Unsupported diagnoses are not entitled to great weight. Jones v. Sullivan, 954 F.2d 125, 129 (3d

Cir. 1991). Moreover, an administrative law judge must provide the reason for providing more or

less weight to the evidence. See Fragnoli v. Massanari, 247 F.3d 34, 42 (3d Cir. 2001).

        The claimant is not disabled if his RFC allows him to perform his past relevant work. 20

C.F.R. § 416.920(a)(4)(iv). However, if the claimant’s RFC prevents him from doing so, an

administrative law judge proceeds to the fifth and final step of the process. Id. The final step

requires the administrative law judge to “show [that] there are other jobs existing in significant

numbers in the national economy which the claimant can perform, consistent with her medical

impairments, age, education, past work experience, and [RFC].” Plummer, 186 F.3d at 428. In

doing so, “[t]he ALJ must analyze the cumulative effect of all the claimant’s impairments in

determining whether she is capable of performing work and is not disabled.” Id. (citation omitted).

Notably, an administrative law judge typically seeks the assistance of a vocational expert at this

final step. Id. (citation omitted).

        The claimant bears the burden of proof for steps one, two, and four. Sykes v. Apfel, 228

F.3d 259, 263 (3d Cir. 2000). Neither side bears the burden of proof for step three “[b]ecause step

three involves a conclusive presumption based on the listings.” Id. at 263 n.2 (citing Bowen, 482

U.S. at 146-47 n.5). An administrative law judge bears the burden of proof for the fifth

step. See id. at 263.




                                                8
IV.    DECISION

       Pohl argues that the ALJ erred by failing to adequately consider and discuss evidence of

her demyelinating disease of the central nervous system and by not adequately allowing for her

physical and mental impairments in determining the RFC. (ECF No. 10 at 26-40.) The

Commissioner counters that Pohl did not establish disability under the stringent statutory and

regulatory standards of the Social Security Act, and Pohl’s arguments provide no basis for

disrupting the ALJ’s decision, as a diagnosis of demyelinating disease of the central nervous

system does not establish a severe impairment and the ALJ’s RFC determination captured all of

Pohl’s credibly established limitations. (ECF No. 13 at 8-18.) This Court considers each of Pohl’s

arguments in turn.

       First, Pohl contends the ALJ “did not address whether [Pohl] had the impairment of

demyelinating disease of the central nervous system,” and if so, whether the disease was a severe

or non-severe impairment. (ECF No. 10 at 26.) As such, Pohl argues the ALJ erred at step two of

the five-part sequential evaluation process. (Id.) Pohl further contends that, in light of the evidence

presented demonstrating her demyelinating disease of the central nervous system,2 the ALJ’s

failure to evaluate and discuss the combined effects of such disease was improper and ran afoul of

SSR 02-1p. (Id. at 26-29.) Pohl maintains the ALJ was obliged to “at least consider whether [Pohl]

has demyelinating disease of [the] central nervous system” and failed to adequately explain why

such disease was not found. (Id. at 29-30.)

       Pohl’s argument is erroneous. Nothing in the medical proofs provided indicate that Pohl

suffers from demyelinating disease of the central nervous system, including those cited by Pohl in



2
 Pohl contends the report from Dr. Haodong Song, a neurologist, and records from Matawan
Medical Associates provide evidence of demyelinating disease of the central nervous. (Tr. 530;
639-40.)


                                                  9
her brief. On the contrary, the record shows Pohl was advised to consult a neurologist following

her March 2016 abnormal brain MRI. (Tr. 526-30; 617; 629.) Dr. Song then reported Pohl’s

“neurological exam did not reveal apparent cranial abnormalities or sensorimotor deficits” and

concluded the abnormalities “were less likely due to CNS demyelinating disorder/MS.” (Tr. 631-

33; 640.) No other medical provider diagnosed Pohl with demyelinating disease of the central

nervous system. Accordingly, there is nothing in the relevant treatment records to support a finding

that Pohl was diagnosed with demyelinating disease of the central nervous system or that such a

diagnosis significantly limited her work-related abilities. (Tr. 526-30; 617; 629; 631-33; 640; 773-

78.)3

        Additionally, Pohl has not demonstrated that the ultimate outcome would have been

different had the ALJ determined that Pohl suffered demyelinating disease of the central nervous

system, even if it would constitute a severe impairment, at step two. See Shinseki v. Sanders, 556

U.S. 396, 409 (2009) (holding that the “burden of showing that an error is harmful normally falls

upon the party attacking the agency’s decision”). Finally, Pohl argues that the ALJ failed to

meaningfully discuss her alleged demyelinating disease of the central nervous system, thereby

constituting reversible error. On the contrary, the ALJ succinctly summarized her claim in the

opinion and outlined grounds from the determination that Pohl’s alleged demyelinating disease of

the central nervous system did not constitute a severe impairment, stating:

               An MRI of the brain dated March 22, 2016, showed multiple foci of
               increased FLAIR and T2 signal seen throughout the deep white


3
  Notably, the ALJ did not conclude the analysis at step two. Rather, the ALJ determined that Pohl
suffered from severe impairments and subsequently evaluated the effect of Pohl’s impairments on
her ability to work and in determining her RFC throughout the remaining steps of the five-step
analysis. (Tr. 28-30.) Accordingly, any error the ALJ may have made at step two is rendered
harmless. See Salles v. Comm’r of Soc. Sec., 229 F. App’x 140, 145 n.2 (3d Cir. 2007) (holding
because “the ALJ found in [petitioner’s] favor at Step Two, even if he had erroneously concluded
that some of her other impairments were non-severe, any error was harmless.”)


                                                10
               matter. Differential diagnosis includes a demyelinating process,
               migraine-type changes and less likely Lyme’s disease. (Exhibit 15F
               pp. 4-5.) The claimant was referred to a neurologist.

               On May 3, 2016, the claimant was seen by Haodong Song, M.D.,
               for an initial evaluation. The claimant had multiple complaints
               including headaches, sensory disturbance and dizziness. She said the
               symptoms started about a year before, and had become
               progressively worse. She described baseline daily headache, with
               frequent exacerbation, to severity 10/10. There was no apparent
               accompanying photophobia or phonophobia. She indicated that she
               had been prescribed Imitrex injections, with no effect; and was now
               taking amitriptyline for preventive treatment and Fiorcet for
               symptomatic relief, with no significant improvement. She also
               complained of symptoms including fatigue, joint pain, neck pain,
               dizziness, tingling and numbness in the hands, and increased
               anxiety. She said she felt her knee tended to buckle. It was
               recognized that she had had a recent brain MRI performed, which
               revealed multiple white matter signals abnormalities. Overall, her
               neurological exam did not reveal apparent cranial abnormalities or
               sensorimotor deficits. It was opined that her headaches were not
               typical for migraine or tension type of headaches. It was further
               opined that the claimant’s brain MRI revealed white matter signal
               changes, raised the suspicion of demyelinating process. She also has
               numerous non-specific complaints, possibility of an underlying
               systemic condition or functional disorder might need to be
               considered. The claimant was given a trial of Topomax.

               ...

               After careful consideration of the evidence, the undersigned finds
               that the claimant’s medically determinable impairments could
               reasonably be expected to cause the alleged symptoms; however, the
               claimant’s statements concerning the intensity, persistence and
               limiting effects of these symptoms are not entirely consistent with
               the medical evidence in the record for the reasons explained in this
               decision.

(Tr. 33-34.)

       Second, Pohl contends the RFC did not adequately allow for her documented mental and

physical impairments in determining the RFC. (ECF No. 10 at 30-40.) Specifically, Pohl argues

the ALJ did not adequately consider the physical impairments of her head, neck, and hands – as




                                               11
caused in part by her demyelinating disease of the central nervous system – and her mental

impairments as documented by her psychologist, Dr. Jay Gordon. (Id.) Pohl’s argument is

erroneous.

         An ALJ is tasked with formulating a claimant’s RFC based on the entire medical record

and other evidence presented at the hearing. 20 C.F.R. § 404.1527(d)(2). Here, the ALJ carefully

and adequately considered all the relevant medical proofs before providing a detailed explanation

for each portion of the determined RFC.4 (Tr. 30-35.) For instance, the ALJ concluded Pohl was

capable of light work with certain environmental limitations, and supported this conclusion with

citations to the record indicating that Pohl reported that her medications controlled her

musculoskeletal pain and allowed her to function normally in daily activities. (Tr. 687; 709; 713.)

Moreover, Pohl’s treatment for her musculoskeletal pain consisted only of taking medications,

undergoing epidural steroid injections, and performing home exercises and physical therapy. (Tr.

334-59; 414-24; 684-722.)



4
    The ALJ determined Pohl’s RFC as follows:

                After careful consideration of the entire record, the undersigned
                finds that the claimant has the [RFC] to perform light work as
                defined in 20 CFR 404.1567(b) and 416.967(b) except [she] can
                climb ramps and stairs frequently; stoop frequently; kneel
                frequently; crouch frequently; and crawl frequently. The claimant
                can work with exposure to unprotected heights occasionally; with
                exposure to moving mechanical parts occasionally; with exposure
                to humidity and wetness occasionally; with exposure to dust, odors,
                fumes and pulmonary irritants occasionally; and with exposure to
                extremes of cold and heat occasionally. The claimant is limited to
                performing simple, routine tasks; and to making simple work-
                related decisions. The claimant can interact with supervisors
                frequently; can interact with coworkers occasionally; and can
                interact with the public occasionally.

(Tr. 30.)



                                                12
       The ALJ further noted that Pohl’s physical examinations were largely normal and that

Pohl’s “statements concerning the intensity, persistence and limiting effects of [her] symptoms

[were] not entirely consistent with the medical evidence and other evidence in the record.” (Tr.

34.) While Pohl now contends that she suffers from pain in the neck, back, and hands that prevent

her from performing the tasks outlined in the RFC – each complaint of which the ALJ considered

– Pohl’s physical examinations from after the Onset Date did not demonstrate such debilitating

ailments. On the contrary, the evidence indicated that her treatment for headaches had been

successful (Tr. 536) and Pohl regularly exhibited normal motor strength in her hands as well as a

normal range of motion. (Tr. 332-64; 422-44; 685-99; 707-21.) Pohl’s brief merely regurgitates

her testimony as well as certain evidence contained in the medical records, all of which the ALJ

considered in determining the RFC. (ECF No. 10 at 30-36.) Pohl fails entirely to demonstrate how

the ALJ erred and she fails entirely to allege that the ALJ’s conclusions went against the weight

of the evidence. See Chandler v. Comm’r of Sec. Soc. Admin., 667 F.3d 356, 359 (3d Cir. 2011)

(holding that courts “are not permitted to reweigh the evidence or impose their own factual

determinations” over those of the ALJ when backed by substantial evidence).

       Next, Pohl contends the ALJ did not adequately allow for the mental impairments in

determining her RFC. (ECF No. 10 at 36-40.) Specifically, Pohl argues the ALJ did not give

sufficient weight to the findings of Dr. Gordon. (Id.) Pohl’s argument is erroneous. As with her

arguments concerning her physical impairments, Pohl merely recites medical evidence in the

record that was considered by the ALJ in his decision. For instance, Pohl notes that Dr. Gordon

determined she had “potential attention problems,” “limitations in her ability to quickly and

effectively process stimuli,” and a mild impairment with respect to her acquisition and recognition

of words and geometric shapes. (Tr. 381-82.) Pohl further notes that she was diagnosed with, inter




                                                13
alia, major depressive disorder and personality disorder. However, the ALJ took each of these

evidence-backed diagnoses into consideration in determining the mental limitations of her work

abilities, stating in pertinent part:

                It was opined that based on the evaluation, history and testing,
                [Pohl’s] presentation was consistent with major depressive disorder,
                generalized anxiety disorder, and personality disorder not otherwise
                specified. It was noted that although symptoms of ADHD were
                reported, it was opined that these symptoms were likely secondary
                to personality and mood disorders rather than from ADHD. Based
                on testing, all areas of cognitive functioning were found to be in the
                average range and within expectations for this individual. There
                were select tests of mental processing speed, which were found to
                be impaired, but this was secondary to being over-concerned with
                drawing straight lines rather than working as quickly as she could.
                There was variability on memory tests with performance on most
                memory tasks in the average range. However, performance on a list
                learning task was in the moderately impaired range. Again, this was
                likely secondary to emotional factors rather than due to memory
                impairment per se. The results of objective personality testing
                suggested the presence of significant emotional distress, anxiety,
                depression, and possibly the presence of delusions. However, there
                was no evidence of a major thought disorder, delusional ideations,
                or hallucinatory phenomena observed, reported by [Pohl], or
                reported by her mother. Individual psychotherapy and biofeedback
                were recommended. Psychiatric treatment was recommended for
                pharmacological intervention to address mood complaints.

(Tr. 33.)

        Indeed, the ALJ’s decision gives weight to the opinions of Dr. Gordon and is also well

supported by substantial medical evidence in the record. For instance, Pohl has no history of

psychiatric in-patient treatment (Tr. 478), was discharged from her therapy program because she

returned to work (Tr. 457), reported “doing well” and exhibiting a stable mood and manageable

anxiety (Tr. 408; 458-63; 730; 771), and repeatedly denied experiencing negative mental health

side-effects from her prescription medications. (Tr. 385-95; 408; 458-63; 467-75; 723-31).

Moreover, Pohl’s mental health examinations were unremarkable and she routinely denied ever




                                                 14
experiencing delusions, hallucinations, or suicidal thoughts. (Tr. 333-34; 342-45; 358-63; 386-94;

455-81; 723-71.)

       Pohl’s contention that the ALJ overlooked abnormal findings in her medical proofs in

determining her RFC is unfounded. As with her arguments concerning her alleged physical

limitations, Pohl merely recited several findings by medical experts – which were adequately

considered by the ALJ – and requests this Court to intervene arguing erroneously that the ALJ did

not account for these impairments. This Court may not reweigh evidence considered by an ALJ to

reach a contrary conclusion. See Williams, 970 F.2d at 1182; see also Zirnsak v. Colvin, 777 F.3d

607, 611 (3d Cir. 2014) (holding that the Court “may not substitute [its] own judgment for that of

the fact finder”); see also Chandler, 667 F.3d at 359. Even if this Court would have reached a

different conclusion, it must defer to the ALJ on issues of fact when such determinations are

supported by substantial evidence in the record, as they are in this matter. Accordingly, the

Commissioner’s decision is AFFIRMED.

V.     CONCLUSION

       For the reasons set forth above, the Commissioner’s decision is AFFIRMED.


Date: August 19, 2019                               /s/ Brian R. Martinotti
                                                    HON. BRIAN R. MARTINOTTI
                                                    UNITED STATES DISTRICT JUDGE




                                               15
